ON MOTION ROE REHEARING.
SHERWOOD, P. J.
Defendant was convicted and adjudged guilty of a felony in the trial .court and judgment rendered against, and sentence pronounced upon him, and he appealed to this court, where such judgment was in all things affirmed, as appears from the original opinion filed in this cause. On taking his appeal he entered into recognizance conditioned for his appearance in this court to receive judgment on his appeal, and conditioned that he would render himself in execution. With none of these conditions of his recognizance has he complied. As such compliance did not occur when judgment of affirmance was pronounced, an order of arrest was made and delivered to our Marshal, who has vainly endeavored to execute it, defendant being in hiding. With matters in this position, a motion for rehearing has been filed on behalf of defendant.
This motion, owing to the facts aforesaid, we shall decline to consider on the merits, as we are determined not to permit *373a defendant to secrete himself; wait to see what the result of his motion will be, and if favorable to him, then make his appearance; if otherwise, remain perdue. Motion denied.
All concur.